DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 31, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte U.S. Patent Application Publication Number 2016/0359987 A1 (hereinafter Laliberte), and further in view of Duggal et al. U.S. Patent Application Publication Number 2016/0210662 A1 (hereinafter Duggal).

As per claim 1, Laliberte discloses a method for sharing content (see sharing digital user content via a content sharing platform on page 1 section [0010]) comprising:
identifying, by a computing device, content provided (see external content provide to user on page 3 section [0040] and see external content on page 3 section [0044]) to a user;
receiving, by the computing device, an indication that the user desires to share (see user select external content on page 3 section [0040] and see user selection of content to be shared on page 10 section [0010] and section [0012] and see user selection of contents on page 4 section [0046]) the content to a recipient (see sending to recipients such as contacts, followers, friends on page 3 section [0041]) at a recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]);
determining, by the computing device, a content provider that provided the content to the user (see user selected content to be shared via a content sharing platform on page 1 section [0010]) and a preferred content provider (see external content preference selected by preference on page 1 section [0010] and see user selection of a destination third-party server based content sharing platform to relay content item on page 1 section [0011]);
determining, by the computing device, an address (see finding address of users to different platforms such as email, or text, and posting/sharing engines on page 4 section [0047] and see user email address on page 9 section [0087] and see user telecommunication service provider account on page 9 section [0088]) associated with the recipient (see sending to recipients such as contacts, followers, friends on page 3 section [0041]); and
providing, by the computing device, instructions for the preferred content provider to provide the content to the recipient (see interface to communicate with content sharing platform to relay sharable content items on page 1 section [0010] and see providing content message through different sharing platforms and relay to recipient terminals on page 4 section [0047]) device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]).
Laliberte do not disclose expressly: determining, by the computing device, a content provider that provided the content to the user and a preferred content provider identified by the recipient device.
  Duggal teaches: determining, by the computing device, a content provider that provided the content to the user and a preferred content provider of the recipient (see recipient can identify sharing preferences for options for sharing content such as email, or first or second social media network on page 2 section [0017]) identified by the recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055]).
Laliberte and Duggal are analogous art because they are from the same field of endeavor, content sharing platform.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to allow recipient on a recipient device to select options to receive shared content.  The motivation for doing so would have been to allow recipient select preferred communication option for optimal reception of the content.
Therefore, it would have been obvious to combine Laliberte and Duggal for the benefit of determining a preferred content provider of the recipient device to obtain the invention as specified in claim 1.


As per claim 2, Laliberte and Duggal disclose the method of claim 1, further comprising providing a message that includes a link to the content to be provided by the preferred content provider (see external content can be accessed through provided links on page 3 section [0044] in Laliberte and see sharing a link for a webpage on page 3 section [0028] in Duggal).

As per claims 3, 9, Laliberte and Duggal disclose the method of claim 1, further comprising providing an option to the user to select a message format (see user preference and parameters to determine external content integration across multiple platforms on page 4 section [0046] in Laliberte).

As per claims 4, 10, 17, Laliberte and Duggal disclose the method of claim 3, wherein the option includes at least of the following message formats: a text message, an electronic mail message, a voice message, or a social media message (see user selection of contents formats such as text, image, photo, video to be shared through the systems on page 4 section [0046] in Laliberte).

As per claim 5, Laliberte and Duggal disclose the method of claim 1, further comprising receiving the content, wherein the content is received via at least one of the following formats: over-the-air radio, satellite radio, over-the-air television, cable television, satellite television, internet radio, or internet video (see online media distribution channels such as YouTube video streaming on page 3 section [0039] and see television network programming broadcast, news broadcast on page 12 section [0111] in Laliberte).

As per claims 6, 11, 16, Laliberte and Duggal disclose the method of claim 1, further comprising communicating with the preferred content provider identified by the recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055] in Duggal) to grant the recipient with access to the content via a platform provided by the preferred content provider (see content shared through destination sharing platform on page 4 section [0046] in Laliberte).

As per claim 7, Laliberte and Duggal disclose the method of claim 1, wherein the instructions include an option for the recipient to select to access the content and wherein the instructions are provided to the recipient device operated by the recipient and indicate to the recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055] in Duggal) how to access the content on a platform provided by the preferred content provider when the recipient selects the option (see user preference for selection of contents on page 12 section [0115] and see user preferences determining user content on page 13 section [0118] and see user demographic information determining content on page 12 section [0116] and see user profile used to customize use of the system such as demographics on page 9 section [0088] and see user individual preference for receiving content on page 4 section [0047] in Laliberte).



As per claim 8, Laliberte discloses a vehicle (see user terminal 120 on page 3 section [0045] and Figure 1) for sharing content comprising:
a receiver for receiving content (see network interface for interacting with email server or cellular network on page 4 section [0045]);
a transmitter for communicating data related to the content (see network interface for interacting with email server or cellular network on page 4 section [0045]); and
a vehicle computing device that is communicatively coupled to the receiver and the transmitter and includes a processor and a memory component (see processor running stored instructions from a computer-readable medium in a personal terminal device on page 1 section [0012]), wherein the memory component stores logic that, when executed by the processor, causes the vehicle computing device to perform at least the following:
receive, via the receiver, the content from a first content provider (see external content provide to user on page 3 section [0040] and see external content on page 3 section [0044]); 
identify content that was received from the first content provider (see external content provide to user on page 3 section [0040] and see external content on page 3 section [0044]); 
provide an option to a user to share the content with a recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) of a recipient (see user select external content on page 3 section [0040] and see user selection of content to be shared on page 10 section [0010] and section [0012] and see user selection of contents on page 4 section [0046]); 
receive a user selection of the option to share the content to the recipient(see user selection of contents on page 4 section [0046]); 
determine a preferred content provider (see external content preference selected by preference on page 1 section [0010] and see user selection of a destination third-party server based content sharing platform to relay content item on page 1 section [0011]) for sharing the content (see sending to recipients such as contacts, followers, friends on page 3 section [0041]);
determine an address associated with the recipient (see finding address of users to different platforms such as email, or text, and posting/sharing engines on page 4 section [0047] and see user email address on page 9 section [0087] and see user telecommunication service provider account on page 9 section [0088]);
generate a message (see posting module create post from user content and external content with unique scan code on page 4 section [0047]) to the recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) of the recipient that includes instructions for the recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) to access the content via a platform of the preferred content provider (see external content can be accessed through provided links on page 3 section [0044]); and 
send, via the transmitter, the message to the recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) of the recipient via a desired message format (see interface to communicate with content sharing platform to relay sharable content items on page 1 section [0010] and see providing content message through different sharing platforms and relay to recipient terminals on page 4 section [0047]).
Laliberte do not disclose expressly: determine a preferred content provider identified by the recipient device for sharing the content with the recipient.
Duggal teaches: determine a preferred content provider identified by the recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055]) for sharing the content with the recipient (see recipient can identify sharing preferences for options for sharing content such as email, or first or second social media network on page 2 section [0017]).
Laliberte and Duggal are analogous art because they are from the same field of endeavor, content sharing platform.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to allow recipient device to select options to receive shared content.  The motivation for doing so would have been to allow recipient select preferred communication option for optimal reception of the content.
Therefore, it would have been obvious to combine Laliberte and Duggal for the benefit of determining a preferred content provider of the recipient device to obtain the invention as specified in claim 8.


As per claims 12, 19, Laliberte and Duggal disclose the vehicle of claim 8, wherein the logic further causes the vehicle computing device to provide an option for the user to determine the preferred content provider (see user selecting destination sharing platform on page 4 section [0046] in Laliberte).

As per claims 13, 20, Laliberte and Duggal disclose the vehicle of claim 8, wherein the preferred content provider is determined from a setting (see user specific preferences for content on page 4 section [0047] in Laliberte) on the recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048] in Laliberte), and wherein the logic further causes the vehicle computing device to communicate with the recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055] in Duggal) to determine the preferred content provider (see user interface for selecting sharing platform of interest on page 7 section [0072] in Laliberte).

As per claims 14, 18, Laliberte and Duggal disclose the vehicle of claim 8, wherein the logic further causes the vehicle computing device to receive a custom message to send with to the recipient in the message (see user sending content with customized user interaction with preview and confirm of customized generated content on page 4 section [0046] in Laliberte).

As per claim 15, Laliberte discloses a system (see user content sharing system 100 in Figure 1 and page 1 section [0043]) for sharing content comprising:
a computing device (see user terminal 120 on page 3 section [0045] and Figure 1)  that includes a processor and a memory component (see processor running stored instructions from a computer-readable medium in a personal terminal device on page 1 section [0012]), wherein the memory component stores logic that, when executed by the processor, causes the system to perform at least the following:
receive the content from a first content provider (see external content provide to user on page 3 section [0040] and see external content on page 3 section [0044]); 
provide the content to a user(see external content provide to user on page 3 section [0040] and see external content on page 3 section [0044]);
identify content that was received from the first content provider (see external content provide to user on page 3 section [0040] and see external content on page 3 section [0044]); 
determine a preferred content provider (see external content preference selected by preference on page 1 section [0010] and see user selection of a destination third-party server based content sharing platform to relay content item on page 1 section [0011]) for sharing the content with a recipient (see sending to recipients such as contacts, followers, friends on page 3 section [0041]); 
determine an address associated with the recipient (see finding address of users to different platforms such as email, or text, and posting/sharing engines on page 4 section [0047] and see user email address on page 9 section [0087] and see user telecommunication service provider account on page 9 section [0088]);
generate a message (see posting module create post from user content and external content with unique scan code on page 4 section [0047]) to a recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) of the recipient that includes instructions for the recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) to access the content via a platform of the preferred content provider (see external content can be accessed through provided links on page 3 section [0044]); and 
send the message to the recipient device (see sharing content to a viewer terminal 142, or recipient device as claimed, on page 4 section [0048]) of the recipient via a desired message format that was determined by the user format (see interface to communicate with content sharing platform to relay sharable content items on page 1 section [0010] and see providing content message through different sharing platforms and relay to recipient terminals on page 4 section [0047] and see sending customized user interaction with preference parameters based on the specific external destination sharing platform on page 4 section [0046]).
Laliberte do not disclose expressly: determine a preferred content provider for sharing the content with a recipient.
Laliberte do not disclose expressly: wherein the preferred content provider identified by a recipient device provides the content via a recipient identified format.
Duggal teaches: determine a preferred content provider identified by a recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055]) for sharing the content with a recipient (see recipient can identify sharing preferences for options for sharing content such as email, or first or second social media network on page 2 section [0017]).
Laliberte and Duggal are analogous art because they are from the same field of endeavor, content sharing platform.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to allow recipient device to select options to receive shared content.  The motivation for doing so would have been to allow recipient select preferred communication option for optimal reception of the content.
Therefore, it would have been obvious to combine Laliberte and Duggal for the benefit of determining a preferred content provider by a recipient device of the recipient to obtain the invention as specified in claim 15.




Response to Arguments
Applicant’s arguments filed August 31, 2020 have been fully considered but they are not persuasive.  As per claims 1, 8, 15, the applicant asserts that Laliberte and Duggal do not teach expressly: determining, by the computing device, a content provider that provided the content to the user and a preferred content provider identified by the recipient device (see Remarks on page 6, 8, 10). The examiner respectfully disagrees.
  Duggal teaches: determining, by the computing device, a content provider that provided the content to the user and a preferred content provider of the recipient (see recipient can identify sharing preferences for options for sharing content such as email, or first or second social media network on page 2 section [0017]) identified by the recipient device (see recipient on recipient device 118 select sharing options on page 4 section [0036] and see sharing a modified set of sharing options to the recipient device 118 specifically on page 4 section [0037] and see user choose specific sharing device preference such as a mobile device on page 4 section [0043] and see sharing platform sharing to specific target recipient device 118 on page 6 section [0055]).
Duggal teaches recipient on recipient device 118 to select sharing options (see page 4 section [0036]).
Duggal teaches recipient on recipient device 118 choosing specific sharing device options such as a mobile device (see page 4 section [0043]).
Duggal teaches sending sharing content specifically to target recipient device 118 based on recipient selected options on recipient device (see page 6 section [0055]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451